The defendant’s conviction of grand larceny in the fourth degree was based on an indictment which alleged, inter alia, that the defendant, while aiding and acting in concert with another, stole certain property from the person of the complainant. While the evidence adduced at the trial was legally insufficient to establish the defendant’s guilt of grand larceny in the fourth degree based on accomplice liability, we find that it was sufficient to establish his guilt of petit larceny. The complainant testified that he was robbed in his jeep at gunpoint by three men. After the complainant was robbed, the defendant arrived at the scene of the robbery and then took property from the back of the jeep. Therefore, pursuant to CPL 470.15 (2) (a), the judgment is modified by reducing the conviction of grand larceny in the fourth degree to the lesser-included offense of petit larceny (see, People v Dotson, 46 AD2d 690). Since the defendant has already served the maximum sentence permissible for petit larceny, there is no need to remit this matter to the Supreme Court for resentencing.
We have examined the defendant’s remaining contentions and find that they are either without merit or unpreserved for appellate review. Thompson, J. P., Harwood, Fiber and Rosenblatt, JJ., concur.